 



Exhibit 10(iii)(A)(1)
 
 
INTERPUBLIC EXECUTIVE SEVERANCE PLAN
 
Effective June 1, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Article 1.
  Introduction     1  
 
           
          1.1.
  Establishment and Purpose     1  
          1.2.
  Effective Date     1  
 
           
Article 2.
  Definitions and Construction     1  
 
           
          2.1.
  Definitions     1  
          2.2.
  Rules of Construction     8  
 
           
Article 3.
  Participation     8  
 
           
          3.1.
  Commencing Participation     8  
          3.2.
  Ending Participation     9  
 
           
Article 4.
  Severance Benefits     9  
 
           
          4.1.
  Salary Continuation Benefit     9  
          4.2.
  Medical, Dental, and Vision Benefits     10  
          4.3.
  Delay of Payment to Specified Employees     13  
          4.4.
  Non-duplication, Coordination, and Right to Change Benefit Plans     14  
          4.5.
  Forfeiture of Certain Parachute Payments     15  
 
           
Article 5.
  Release and Covenants     16  
 
           
          5.1.
  Benefits Contingent on Executing Agreement     16  
          5.2.
  Time Limit for Executing Agreement     17  
 
           
Article 6.
  Nature of Participant’s Interest in and Rights Under the Plan     18  
 
           
          6.1.
  No Right to Assets     18  
          6.2.
  No Right to Transfer Interest     18  
          6.3.
  No Employment Rights     18  
          6.4.
  Withholding and Tax Liabilities     18  
 
           
Article 7.
  Administration, Interpretation, and Modification of Plan     19  
 
           
          7.1.
  Plan Administrator     19  
          7.2.
  Powers of the Administrator and Review of Determinations     19  
          7.3.
  American Jobs Creation Act of 2004 (“AJCA”)     19  
          7.4.
  Amendment, Suspension, and Termination     20  
 
           
Article 8.
  Claims and Appeals     21  
 
           
          8.1.
  Application of Claims and Appeals Procedures     21  
          8.2.
  Initial Claims     21  
          8.3.
  Appeals     22  
          8.4.
  Other Rules and Rights Regarding Claims and Appeals     23  
          8.5.
  Interpretation     23  

            Interpublic Executive Severance Plan       June 1, 2007

 



--------------------------------------------------------------------------------



 



             
 
           
Article 9.
  Miscellaneous Provisions     23  
 
           
          9.1.
  Payments to be Made in Cash     23  
          9.2.
  Obligation to Make Payments     23  
          9.3.
  Authority to Determine Payment Date     24  
          9.4.
  Successors to the Company     24  
          9.5.
  Mitigation Not Required     24  
          9.6.
  Incapacity     24  
          9.7.
  Power to Delegate Authority     24  
          9.8.
  Overpayments     24  
          9.9.
  Headings     24  
          9.10.
  Severability     25  
          9.11.
  Governing Law     25  
          9.12.
  Complete Statement of Plan     25  
 
            Exhibit A: Model Release and Covenant Agreement     26  

            Interpublic Executive Severance Plan   -ii-   June 1, 2007

 



--------------------------------------------------------------------------------



 



 

Article 1. Introduction
 

1.1.   Establishment and Purpose.       This Executive Severance Plan (the
“Plan”) is established to provide severance and other welfare benefits for
eligible executives of Interpublic and its Subsidiaries in the event that their
employment is terminated either (a) by Interpublic or a Subsidiary for a reason
other than Cause or (b) by the executive for Good Reason. The Plan is an
unfunded welfare plan maintained primarily for the purpose of providing
severance and other welfare benefits to a select group of management and highly
compensated employees.   1.2.   Effective Date.       The Plan is effective as
of June 1, 2007.

 

Article 2. Definitions and Construction
 

2.1.   Definitions.       When their initial letter(s) are capitalized, the
following words and phrases have the following meanings unless the context
clearly indicates that a different meaning is intended:

  (a)   “Administrative Committee” means Interpublic’s Management Human
Resources Committee.     (b)   “Applicable Premium Rate” means, for any
Participant:

  (1)   For each month during the Participant’s Severance Period, the premium
rate or rates that Interpublic’s medical, dental, and vision plan or plans
charge for coverage during such month to an active employee who holds the
position that the Participant held (or, if none, the employee who holds the
position most nearly comparable to the position that the Participant held)
immediately before his Termination Date for the level of coverage under such
plan or plans that the Participant elects to receive pursuant to Section 4.2;
and     (2)   For each month during the Participant’s COBRA Period, the premium
rate or rates that Interpublic’s medical, dental, and vision plan or plans
charge for COBRA continuation coverage during such month at the level that the
Participant elects to receive pursuant to Section 4.2.

            Interpublic Executive Severance Plan       June 1, 2007

 



--------------------------------------------------------------------------------



 



  (c)   “Base Salary” for any Participant, expressed as an annual amount, means
the Participant’s annual base salary in effect for the calendar year in which
his Termination Date occurs; provided that if the Participant’s Notice Date or
Termination Date occurs within 24 months after a Change of Control, his Base
Salary for purposes of the Plan shall not be less than his annual base salary
for the calendar year in which such Change of Control occurred, determined on
the basis of the Participant’s annual salary in effect immediately prior to such
Change of Control.     (d)   “Board of Directors” means the Board of Directors
of Interpublic.     (e)   “Cause” means, with respect to any Participant:

  (1)   A material breach by the Participant of a provision in an employment
agreement with Interpublic or a Subsidiary that, if capable of being cured, has
not been cured within 15 days after the Participant receives written notice from
his Employer of such breach;     (2)   Misappropriation by the Participant of
funds or property of Interpublic or a Subsidiary;     (3)   Any attempt by the
Participant to secure any personal profit related to the business of Interpublic
or a Subsidiary that is not approved in writing by the Board of Directors or by
the person to whom the Participant reports directly;     (4)   Fraud, material
dishonesty, gross negligence, gross malfeasance, or insubordination by the
Executive, or willful (A) failure by the Participant to follow the code of
conduct of Interpublic or a Subsidiary or (B) misconduct by the Participant in
the performance of his duties as an employee of Interpublic or a Subsidiary,
excluding in each case any act (or series of acts) taken in good faith by the
Participant that does not (and in the aggregate do not) cause material harm to
Interpublic or a Subsidiary;     (5)   Refusal or failure by the Executive to
attempt in good faith to perform the Participant’s duties as an employee or to
follow a reasonable good-faith direction of the Board of Directors or the person
to whom the Participant reports directly that has not been cured within 15 days
after the Participant receives written notice from his Employer of such refusal
or failure;     (6)   Commission by the Participant, or a formal charge or
indictment alleging commission by the Participant, of a felony or a crime
involving dishonesty, fraud, or moral turpitude; or     (7)   Conduct by the
Participant that is clearly prohibited by the policy of Interpublic or a
Subsidiary prohibiting discrimination or harassment based on age, gender, race,
religion, disability, national origin or any other protected category.

            Interpublic Executive Severance Plan   -2-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (f)   “Change of Control” means:

  (1)   Subject to paragraphs (2) and (3), below, the first to occur of the
following events:

  (A)   Any person (within the meaning of sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “1934 Act”)) becomes the beneficial owner
(within the meaning of Rule 13d-3 under the 1934 Act) of stock that, together
with other stock held by such person, possesses more than 50 percent of the
combined voting power of Interpublic’s then-outstanding stock;     (B)   Any
person (within the meaning of sections 13(d) and 14(d) of the 1934 Act) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person) ownership of stock of Interpublic possessing
30 percent or more of the combined voting power of Interpublic’s
then-outstanding stock;     (C)   Any person (within the meaning of sections
13(d) and 14(d) of the 1934 Act) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person) assets
from Interpublic that have a total gross fair market value equal to 40 percent
or more of the total gross fair market value of all of the assets of Interpublic
immediately prior to such acquisition or acquisitions (where gross fair market
value is determined without regard to any associated liabilities); or     (D)  
During any 12-month period, a majority of the members of the Board of Directors
is replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors before the date of their
appointment or election.

  (2)   A Change of Control shall not be deemed to occur by reason of:

  (A)   The acquisition of additional control of Interpublic by any person or
persons acting as a group that is considered to “effectively control”
Interpublic (within the meaning of guidance issued under section 409A of the
Code) or     (B)   A transfer of assets to any entity controlled by the
shareholders of Interpublic immediately after such transfer, including a
transfer to (i) a shareholder of Interpublic (immediately before such transfer)
in exchange for or with respect to its stock, (ii) an entity, 50 percent or more
of the total value or voting power of which is owned (immediately after such
transfer) directly or indirectly by Interpublic, (iii) a person or persons
acting as a group that owns (immediately after such transfer) directly or
indirectly 50 percent or more of the total value or voting power of all
outstanding stock of Interpublic, or (iv) an entity, at least 50 percent of the
total value or voting power of which is owned (immediately after such transfer)
directly or indirectly by a person described in clause (iii), above.

            Interpublic Executive Severance Plan   -3-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (3)   Notwithstanding any provision in this Section 2.1(f) to the contrary, a
Change of Control shall not be deemed to have occurred unless the relevant facts
and circumstances give rise to a change in the ownership or effective control of
Interpublic, or in the ownership of a substantial portion of the assets of
Interpublic, within the meaning of section 409A(a)(2)(A)(v) of the Code.

  (g)   “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.     (h)   “COBRA Period” means, for any Participant, the
period starting on the day next following the last day of the Participant’s
Severance Period and ending on the last day of the Participant’s “maximum
required period” of continuation coverage under COBRA. For purposes of this
Section 2.1(h), the Participant’s “maximum required period” shall be determined
in accordance with Section 602 of ERISA and as if the Participant’s “qualifying
event” (as defined in Section 603 of ERISA) occurred on the last day of his
Severance Period.     (i)   “Code” means the Internal Revenue Code of 1986, as
amended.     (j)   “Commencement Date” means, for any Participant, Interpublic’s
first semi-monthly pay date that occurs after the Participant’s Termination
Date.     (k)   “Designated Number” means, for any Participant, the number of
months specified below that corresponds with the level that Interpublic assigns
to the Participant and communicates to the Participant in writing:

  (1)   If the Participant is the Chief Executive Officer of Interpublic, his
Designated Number shall be 24 months.     (2)   If the Participant is assigned
to Interpublic’s “Tier A,” his Designated Number shall be 18 months.     (3)  
If the Participant is assigned to Interpublic’s “Tier B, C, or D,” his
Designated Number shall be 12 months.     (4)   If the Participant is assigned
to Interpublic’s “Tier E,” his Designated Number shall be 6 months.

  (l)   “Dismissed” means, with respect to any Participant, that:

  (1)   The Participant voluntarily terminates his employment with Interpublic
and its Subsidiaries for Good Reason; or     (2)   The Participant’s employment
with Interpublic and its Subsidiaries is terminated involuntarily (within the
meaning of Treas. Reg. § 1.409A-1(n)(1)) for any reason other than for Cause.

  (m)   “Effective Date” means June 1, 2007.     (n)   “Eligible Executive”
means an employee of Interpublic or a Subsidiary who is designated in writing by
the Administrative Committee as a member of the select

            Interpublic Executive Severance Plan   -4-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      group of management or highly paid employees of Interpublic and its
Subsidiaries who are eligible to participate in the Plan.

  (o)   “Employer” means, with respect to a Participant, Interpublic or the
Subsidiary of Interpublic that employs the Participant immediately before the
Participant’s Termination Date.     (p)   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.     (q)   “Good Reason.”

  (1)   A Participant shall be deemed to resign for Good Reason if and only if
(A) his Termination Date occurs within the two-year period immediately following
the date on which a Covered Action (as defined by paragraph (2), below) occurs
and (B) the conditions specified by paragraphs (2) and (3) of this
Section 2.1(q) are satisfied.     (2)   A Participant shall have Good Reason to
resign from employment with Interpublic and its Subsidiaries only if at least
one of the following events (each a “Covered Action”) occurs:

  (A)   Interpublic or a Subsidiary materially reduces the Participant’s Base
Salary;     (B)   An action by Interpublic or a Subsidiary results in a material
diminution in the Participant’s authority, duties, or responsibilities;     (C)
  An action by Interpublic or a Subsidiary results in a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the
Participant is required to report, including a requirement that the Participant
report to a corporate officer or employee instead of reporting directly to the
Board of Directors;     (D)   Interpublic or a Subsidiary materially diminishes
the budget over which the Participant retains authority;     (E)   The
Participant’s principal place of work is moved to a location more than 50 miles
outside the city in which he is principally based, unless (i) the relocation
decision is made by the Participant or (ii) the Participant is notified in
writing that Interpublic or his Employer is seriously considering such a
relocation and the Participant does not object in writing within 10 days after
he receives such written notice; or     (F)   Interpublic or a Subsidiary
materially breaches any employment agreement between the Participant and his
Employer.

            Interpublic Executive Severance Plan   -5-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (3)   A Participant shall not have Good Reason to resign as a result of a
Covered Action unless:

  (A)   Within the 90-day period immediately following the date on which such
Covered Action first occurs, the Participant notifies his Employer in writing
that such Covered Action has occurred; and     (B)   Such Covered Action is not
remedied within the 30-day period immediately following the date on which the
Executive’s Employer receives a notice provided in accordance with subparagraph
(A), above.

  (r)   “Interpublic” means The Interpublic Group of Companies, Inc., and any
successor thereto.     (s)   “Notice Date” means, for any Participant, the date
Interpublic or a Subsidiary provides written notice to the Participant that his
employment with Interpublic and its Subsidiaries will be terminated
involuntarily as of a specified Termination Date in the future.     (t)   “Other
Arrangement” means (1) any employment agreement with Interpublic or a Subsidiary
or (2) any plan, program, policy or other arrangement maintained by Interpublic
or a Subsidiary.     (u)   “Participant” means an Eligible Executive who has
become a participant in the Plan under Article 3.     (v)   “Plan” means the
Interpublic Executive Severance Plan, as set forth herein and subsequently
amended from time to time.     (w)   “Restricted Severance Payment” means:

  (1)   Each of the payments prescribed by Sections 4.1 and 4.2(a)(2),
disregarding any payment that is required to be made (and is made) on or before
March 15th of the first calendar year that begins after the Participant’s
Termination Date, plus     (2)   Any Separation Payments payable to the
Participant under any Other Arrangement.

      Interpublic shall determine whether a payment is required to be made on or
before March 15th of the first calendar year that begins after the Participant’s
Termination Date based on the facts known as of the date the Participant first
became eligible to participate in the Plan.

  (x)   “Salary Continuation Benefit” means the benefit prescribed by
Section 4.1.     (y)   “Section” means a section of this Plan as in effect from
time to time.     (z)   “Separation Payment” means, for any Participant, any
payment or taxable benefit, including any reimbursement of expenses (to the
extent taxable), that the Participant is entitled to receive by reason of an
“involuntary separation from

            Interpublic Executive Severance Plan   -6-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      service” (within the meaning of Treas. Reg. § 1.409A-1(n)) or
participation in a program that constitutes a “window program” for purposes of
Treas. Reg. § 1.409A-1(b)(9)(iii); provided, however, that the term “Separation
Payment” shall not include:

  (1)   The portion (if any) of any payment or benefit that the Participant
would be entitled to receive upon any circumstance other than an “involuntary
separation from service” or participation in a “window program”, or     (2)  
Any payment or benefit that is required to be made or provided (and is made or
provided) on or before March 15th day of the first calendar year that begins
after the Termination Date. Interpublic shall determine whether a payment or
benefit is required to be made or provided on or before March 15th of the first
calendar year that begins after the Participant’s Termination Date based on the
facts known as of the date the Participant first acquired the right (including a
contingent right) to become eligible to receive such payment or benefit.

  (aa)   “Severance Exclusion Amount” means, for any Participant, two times the
lesser of :

  (1)   The Participant’s annualized compensation based upon his annual rate of
pay for services provided to Interpublic and its Subsidiaries for the
Participant’s taxable year immediately preceding the taxable year in which his
Termination Date occurs (adjusted for any increase during such taxable year
preceding his “separation from service” that was expected to continue
indefinitely if the Participant had not terminated employment), or     (2)   The
maximum amount that may be taken into account under a qualified plan pursuant to
section 401(a)(17) of the Code for the calendar year in which the Participant’s
Termination Date occurs.

  (bb)   “Severance Period” means, for any Participant, the period starting on
the Participant’s Notice Date (if Interpublic or a Subsidiary provides written
notice to the Participant that his employment will be terminated involuntarily)
or the Participant’s Termination Date (if he resigns for Good Reason or written
notice of the Participant’s involuntary termination is not provided) and ending
on the last day of the calendar month that is the Designated Number of months
after such Notice Date or Termination Date, as applicable.     (cc)  
“Subsidiary” means, with respect to Interpublic, any corporation or other entity
that is required to be combined with Interpublic as a single employer under
section 414(b) or (c) of the Code.     (dd)   “Termination Date” means, for any
Participant, the date of the Participant’s “separation from service” (within the
meaning of section 409A(a)(2)(A)(i) of the Code) with Interpublic and its
Subsidiaries, as determined by Interpublic. For purposes of the Plan:

  (1)   A Participant who is on a leave of absence and does not have a statutory
or contractual right to reemployment shall be deemed to have had a “separation
for service” on the first date that is more than six months after

            Interpublic Executive Severance Plan   -7-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      the commencement of such leave of absence. However, if the leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to last for a continuous period of six months or more, and such
impairment causes the Participant to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
preceding sentence shall be deemed to refer to a 29-month period rather than to
a six-month period; and

  (2)   A sale of assets by Interpublic or a Subsidiary to an unrelated buyer
that results in the Participant working for the buyer or one of its affiliates
shall not, by itself, constitute a “separation from service” unless Interpublic,
with the buyer’s written consent, so provides in writing 60 or fewer days before
the closing of such sale.

2.2.   Rules of Construction.       For purposes of the Plan, unless the
contrary is clearly indicated by the context:

  (a)   The use of the masculine gender shall also include within its meaning
the feminine and vice versa;     (b)   The use of the singular shall also
include within its meaning the plural and vice versa;     (c)   The word
“include” shall mean to include, but not to be limited to;     (d)   Any
reference to a statute or section of a statute shall further be a reference to
any successor or amended statute or section, and any regulations or other
guidance of general applicability issued thereunder; and     (e)   “As soon as
practicable,” with respect to any date or event, shall mean on the earliest
administratively practicable date after the relevant date or event, but no later
than (1) the last day of the calendar year in which the relevant date or event
occurs or (2) the 90th day following the occurrence of the relevant date or
event, whichever occurs later. Such earliest administratively practicable date
shall be determined by Interpublic in its sole discretion.

 

Article 3. Participation
 

3.1.   Commencing Participation.       An Eligible Executive shall become a
Participant in the Plan as of the later of (a) the date he becomes an Eligible
Executive or (b) the Effective Date.

            Interpublic Executive Severance Plan   -8-   June 1, 2007

 



--------------------------------------------------------------------------------



 



3.2.   Ending Participation.       An individual who becomes a Participant shall
remain a Participant until the later of (a) the date the last required
installment of his Salary Continuation Benefit (if any) and any payment required
by Section 4.2(a)(2) is paid or (b) the last day of any period for which
Interpublic is required to provide the benefits prescribed by Section 4.2(a)(1).

 

Article 4. Severance Benefits
 

4.1.   Salary Continuation Benefit.

  (a)   Eligibility and Amount. If a Participant is Dismissed and timely
executes and submits to Interpublic the agreement required by Article 5,
Interpublic shall pay to the Participant the Salary Continuation Benefit
prescribed by this Section 4.1. Except as otherwise specified by the provisions
of subsection (c), below, and Sections 4.4, 4.5, and 5.1, the total amount of
such Salary Continuation Benefit shall be equal to the excess of (1) the
Participant’s Base Salary for his Designated Number of months over (2) any base
salary paid to the Participant for the period starting on his Notice Date (if
applicable) and ending on his Termination Date.     (b)   Form and Time of
Payment of Salary Continuation Benefit. Interpublic shall pay the Salary
Continuation Benefit prescribed by subsection (a), above, in semi-monthly
installments (without interest); provided, however, that if the Participant is
Dismissed within two years after a Change of Control, such Salary Continuation
Benefit shall be paid in a lump sum. Before withholding, each installment shall
be equal to one-half of the Participant’s Base Salary for one month, except that
any residual amount in respect of a period of less than one-half of a month
shall be paid together with the last installment. Except as required by
Section 4.3:

  (1)   Payment of the Salary Continuation Benefit shall commence on the
Commencement Date, and each subsequent installment shall be paid in accordance
with Interpublic’s standard semi-monthly payroll schedule; provided that no
payment shall be made before the Participant executes and submits to Interpublic
the agreement required by Article 5 and the period for revoking such agreement
expires.     (2)   If the Participant executes and submits to Interpublic the
agreement required by Article 5 in a timely manner, but the period for revoking
such agreement expires after the Commencement Date, the first semi-monthly
installment shall be paid on Interpublic’s first semi-monthly pay date after the
period for revoking the agreement expires. Such first installment shall include
a make-up payment equal to the sum of the semi-monthly installments that would
have been paid to the Participant before the date the first installment is
actually paid if the first installment had been paid on the Commencement Date
(without interest).

            Interpublic Executive Severance Plan   -9-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (c)   Employment with Another Interpublic Agency. If a Participant is
Dismissed but is later hired or rehired by Interpublic or a Subsidiary, the
amount of each remaining semi-monthly payment required by subsections (a) and
(b), above, shall be reduced (but not below zero) by the amount of the base
salary payable to the Participant for the applicable semi-monthly pay period
under the terms of his re-employment.     (d)   Death. If a Participant dies
after being Dismissed or being notified that he will be Dismissed, but before
receiving his entire Salary Continuation Benefit, Interpublic shall pay to the
Participant’s estate an amount equal to the portion of the Participant’s Salary
Continuation Benefit that has not yet been paid to the Participant. Such payment
shall be made in a lump sum (without any discount or interest to reflect the
time value of money) as soon as practicable after the Participant’s death. For
purposes of this Section 4.1(d), if the Participant’s death occurs before his
Termination Date, the date of his death shall be treated as his Termination
Date.     (e)   Separate Payments. For purposes of section 409A of the Code,
each installment required by this Section 4.1 shall be treated as a separate
payment.

4.2.   Medical, Dental, and Vision Benefits.

  (a)   Benefit Continuation or Cash Payments. If a Participant is Dismissed and
timely executes and submits to Interpublic the agreement required by Article 5,
Interpublic shall provide to the Participant the following benefits or cash
payments, except as otherwise specified by the provisions of Sections 4.4, 4.5,
and 5.1:

  (1)   Throughout the Participant’s Severance Period and his COBRA Period
(which periods shall be consecutive), the Participant shall be eligible for
continued medical, dental, and vision benefits under one or more plans
maintained by Interpublic or a Subsidiary, subject to the Participant’s payment
of any premiums required by such plan or plans, at the Applicable Premium Rate;
provided that:

  (A)   The Participant shall cease to be eligible for any benefit under this
subsection (a) (except to the extent that he is entitled to continuation
coverage under COBRA or any similar applicable federal or state law) upon the
earlier of:

  (i)   His death or     (ii)   The first day after his Termination Date that he
(I) commences employment (or re-employment) with Interpublic or a Subsidiary or
(II) becomes eligible to be covered by another employer’s plan (or plans)
providing medical benefits by reason of being employed by such other employer;
and

  (B)   If Interpublic or the Administrative Committee determines at any time
that any benefits to be provided pursuant to this paragraph (1) will be
includible in the Participant’s gross income under the

            Interpublic Executive Severance Plan   -10-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      Code, this paragraph (1) shall not require Interpublic or any Subsidiary
to provide such benefits to the Participant thereafter, and Interpublic shall
pay to the Participant, in lieu of such benefits, the cash payments prescribed
by paragraph (2), below.

  (2)   If, pursuant to paragraph (1), above, the Participant becomes entitled
to receive cash payments in lieu of benefits, Interpublic shall make such cash
payments to the Participant in accordance with the following provisions:

  (A)   The amount of the payment for each month from the first date as of which
benefits are not provided pursuant to paragraph (1), above, through the last day
of the Participant’s COBRA Period shall be equal to 167 percent of the excess
of:

  (i)   The aggregate premium or premiums that the Participant would be required
to pay for medical, dental, and vision coverage for such month at the level
required by paragraph (1), above, purchased through COBRA continuation coverage
(to the extent available) or from a reputable private insurer (to the extent
that COBRA continuation coverage is not available), as determined by the
third-party administrator of Interpublic’s Executive Medical Plus Plan, over    
(ii)   The Applicable Premium Rate for such month.

  (B)   Except as required by Section 4.3, the payments required by this
paragraph (2) shall be made in quarterly installments (with each installment
equal to the sum of the amounts prescribed by subparagraph (A), above, for the
next three months (but not for any month after the last day of the Participant’s
COBRA Period)), starting on or as soon as practicable after the first day of the
first month for which the Participant is entitled to receive the payments
required by this paragraph (2). For purposes of section 409A of the Code, each
installment required by this Section 4.2(a)(2) shall be treated as a separate
payment.     (C)   Interpublic shall not be required to make any payment to or
on behalf of a Participant pursuant to this paragraph (2) for any month after
the earliest of:

  (i)   The last day of the Participant’s COBRA Period;     (ii)   The
Participant’s death;     (iii)   The first day after the Participant’s
Termination Date on which he (I) commences employment (or re-employment) with
Interpublic a Subsidiary or (II) becomes eligible to be covered by another
employer’s plan (or plans) providing medical benefits by reason of being
employed by such other employer; or

            Interpublic Executive Severance Plan   -11-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (iv)   The Participant’s failure to provide, on or before a reasonable
deadline (of not less than 30 days) specified by Interpublic in a written notice
that Interpublic provides to the Participant at least 30 days in advance,
documentation establishing that (I) the Participant has purchased medical,
dental, and/or vision coverage (as applicable) at the level on which the amount
of any prior payments pursuant to this paragraph (2) were based, and (II) such
coverage remains in effect when the Participant provides such documentation.

  (b)   Indemnification.

  (1)   Subject to paragraph (3), below, Interpublic shall indemnify and hold
the Participant and his estate harmless for any and all losses, expenses, and
other financial detriments (including attorneys’ fees) that the Participant or
his estate incurs during the period that ends on the tenth anniversary of the
Participant’s death in connection with the imposition of federal income tax on
any benefits provided pursuant to paragraph (a)(1), above. The Participant (or,
following the Participant’s death, his estate) shall submit any request for
reimbursement pursuant to this paragraph (1) in writing to Interpublic
(accompanied by any evidence thereof that Interpublic reasonably requests in
writing within 30 days after Interpublic is first notified that such financial
detriment was incurred) within 180 days after the applicable loss, expense, or
other financial detriment is incurred (or, if later, within 30 days after
Interpublic reasonably requests in writing evidence of such financial
detriment). Subject to paragraph (4), below, Interpublic shall pay any
reimbursement required by this paragraph (1) within 30 days after it receives
such request.     (2)   Subject to paragraph (3), below, if:

  (A)   the Internal Revenue Service or a certified public accountant engaged by
the Participant or his estate determines that any benefit provided pursuant to
paragraph (a)(1), above, is includible in the Participant’s gross income for any
taxable year;     (B)   the Participant or his estate pays the applicable income
tax and any interest and penalty;     (C)   the Participant or his estate
notifies Interpublic in writing of any payment described in subparagraph (B),
above, within 180 days after the Participant or his estate makes such payment;
and     (D)   within 30 days after Interpublic receives the notification
required by subparagraph (C), above, Interpublic reasonably requests in writing
reasonable evidence of (i) the determination referred to in subparagraph (A),
above, and/or (ii) the payment referred to in subparagraph (B), above, and the
Participant or his estate provides such evidence within 30 days after he
receives such written request from Interpublic,

            Interpublic Executive Severance Plan   -12-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      then, subject to paragraphs (3) and (4), below, Interpublic shall, within
30 days after it receives the notice and any evidence required by subparagraph
(D), above, pay to the Participant (or, following the Participant’s death, his
estate) the amount required to put the Participant (or, following the
Participant’s death, his estate) in the same after-tax position that he would
have been in if he had not paid such income tax, interest, and penalties.

  (3)   Upon written request by Interpublic, the Participant (or, following the
Participant’s death, his estate) shall:

  (A)   Seek a refund of any such tax, interest, or penalty for which
Interpublic has reimbursed the Participant or his estate pursuant to this
subsection (b), provided that Interpublic shall designate a representative to
represent the Participant (or, following the Participant’s death, his estate),
at Interpublic’s expense, in any refund proceeding;     (B)   Comply with any
reasonable written requests that Interpublic makes for assistance in obtaining
such a refund, provided that Interpublic shall reimburse the Participant (or,
following the Participant’s death, his estate) for any reasonable costs and
expenses he incurs in providing such assistance; and     (C)   Assign to
Interpublic the right to any refund that the Participant or his estate receives,
or has a right to receive, from the U.S. Treasury as a result of such efforts,
up to the amount that Interpublic paid or caused to be paid to, or on behalf of,
the Participant pursuant to this subsection (b).

  (4)   If Interpublic determines that the Participant is a “specified employee”
(within the meaning of section 409A(a)(2)(B)(i) of the Code, and determined in
accordance with Treas. Reg. § 1.409A-1(i)) as of his Termination Date, payment
of any amount required by this Section 4.2(b) shall not be made before the first
day of the seventh month after the Participant’s Termination Date. If paragraph
(1) or (2), above, prescribes an earlier payment date, payment shall be made,
without interest, on or within 30 days after the first day of the seventh month
after the Participant’s Termination Date.

4.3.   Delay of Payment to Specified Employees.       This Section 4.3 is
intended to comply with the requirement under Section 409A(a)(2)(B)(i) of the
Code to delay certain post-termination payments to “specified employees” (within
the meaning of section 409A(a)(2)(B)(i) of the Code) for six months after the
Termination Date. In order to avoid an inadvertent violation of such
requirement, the restrictions set forth in this Section 4.3 may be more
restrictive than is required under section 409A(a)(2)(B)(i) of the Code.
However, this Section 4.3 shall not be construed to allow payment of any amount
at any time that would cause a violation of section 409A(a)(2)(B)(i) of the
Code.

            Interpublic Executive Severance Plan   -13-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (a)   If (x) Interpublic determines that the Participant is a “specified
employee” (within the meaning of section 409A(a)(2)(B)(i) of the Code, and
determined in accordance with Treas. Reg. § 1.409A-1(i)) as of his Termination
Date, and (y) the sum of the Participant’s Restricted Severance Payments that
are scheduled to be made before the first day of the seventh month following the
Participant’s Termination Date exceeds the Participant’s Severance Exclusion
Amount, then:

  (1)   Each payment that Section 4.1(b)(1) requires to be made on or before
March 15th of the first calendar year that begins after the Participant’s
Termination Date shall be made at the time prescribed by Section 4.1(b)(1).
Interpublic shall determine whether a payment is required to be made on or
before March 15th of the first calendar year that begins after the Participant’s
Termination Date based on the facts known as of the date the Participant first
became eligible to participate in the Plan;     (2)   Each payment required by
Sections 4.1 and 4.2(a)(2), other than a payment described by paragraph (1),
above, shall be made at the time prescribed by Section 4.1(b)(1) or
4.2(a)(2)(B), as applicable, until the sum of (A) such payments and (B) all
Separation Payments made to the Participant under any Other Arrangement equals
the Participant’s Severance Exclusion Amount; and     (3)   To the extent that
any payment required by Sections 4.1 and 4.2(a)(2), other than a payment
described by paragraph (1), above, cannot be made by reason of paragraph (2),
above, such payment shall be made on the later of —

  (A)   Interpublic’s first semi-monthly pay date for the seventh month after
the Participant’s Termination Date (or, if earlier, as soon as practicable after
the Participant’s death), or     (B)   The date when such payment would
otherwise be due in accordance with Sections 4.1 and 4.2(a)(2).

      Interest shall not be added to any payment that is delayed by reason of
the application of this Section 4.3.

4.4.   Non-duplication, Coordination, and Right to Change Benefit Plans

  (a)   No provision of this Plan shall require (or be interpreted to require)
Interpublic or any Subsidiary to duplicate any payment or other compensation or
benefit that a Participant is entitled to receive under any Other Arrangement.  
  (b)   The amount of the Salary Continuation Benefit payment required by
Section 4.1 for each pay period (determined without regard to any delay in
payment) shall be reduced dollar-for-dollar (but not below zero) by the amount
of any salary continuation or similar severance payment that the Participant is
entitled to receive for the applicable semi-monthly pay period (determined
without regard to any delay in payment) pursuant to any Other Arrangement. If
the Plan or an Other Arrangement provides for a salary continuation or similar
severance benefit paid in a form other than semi-monthly installments, such
benefit shall be

            Interpublic Executive Severance Plan   -14-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      expressed for purposes of applying this Section 4.4(b) as an equivalent
benefit payable in semi-monthly installments, without regard to any delay in
payment and without any adjustment for interest. For example, for purposes of
applying this Section 4.4(b):

  (1)   A lump-sum severance payment equal to 12 months’ base salary shall be
treated as if it were paid for 12 months in 24 semi-monthly installments, each
equal to 1/24th of the Participant’s annual base salary, commencing on the date
prescribed by the Other Arrangement;     (2)   A severance benefit payable in
monthly installments shall be treated as if it were paid in semi-monthly
installments, with each semi-monthly installment equal to one-half of the
monthly installment required by the Other Arrangement; and     (3)   If payment
to a Participant is delayed by reason of Section 4.3, the amount of the
Participant’s Salary Continuation Benefit payment required by Section 4.1 for
each pay period shall be determined as if payments commenced on the Commencement
Date. Any delay of payment required by an Other Arrangement shall be similarly
disregarded.

  (c)   The amount of any payment required under Section 4.2(a)(2) for any
quarter (determined without regard to any delay in payment) shall be reduced
dollar-for-dollar (but not below zero) by the amount of any reimbursement or
allowance for medical, dental, or vision benefit premiums (including COBRA
premiums) that the Participant is entitled to receive for such quarter
(determined without regard to any delay in payment) pursuant to any Other
Arrangement.     (d)   Subject to this Section 4.4, the benefits provided under
the Plan (after reduction pursuant to subsections (b) and (c), above) shall be
in addition to any compensation or benefits the Participant is eligible to
receive under any Other Arrangement.     (e)   No provision of this Plan shall
restrict the ability of Interpublic or any Subsidiary to amend, suspend, or
terminate any or all of its employee benefit plans and programs (not including
this Plan) from time to time, or prevent any such amendment, suspension, or
termination from affecting any Participant; provided, that the restrictions set
forth in Section 7.4 shall apply with respect to any amendment, suspension, or
termination of this Plan.

4.5.   Forfeiture of Certain Parachute Payments.

  (a)   Notwithstanding any provision in the Plan to the contrary, if subsection
(b), below, applies, a Participant shall forfeit amounts payable to him under
the Plan to the extent that a firm selected in accordance with subsection (c),
below, determines is necessary to ensure that the Participant is not reasonably
likely to receive a “parachute payment” under section 280G(b)(2) of the Code.  
  (b)   This subsection (b) shall apply if:

            Interpublic Executive Severance Plan   -15-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (1)   Any payment to be made under the Plan is reasonably likely to result in
the Participant receiving a “parachute payment” (as defined in section
280G(b)(2) of the Code), and

  (2)   The Participant’s forfeiture of payments due under the Plan would result
in the aggregate after-tax amount the Participant would receive being greater
than the aggregate after-tax amount the Participant would receive if there were
no such forfeiture.

  (c)   The amount of any forfeiture pursuant to subsection (a), above, shall be
conclusively determined by either of the following firms, as engaged by
Interpublic at Interpublic’s expense:

  (1)   The outside auditing firm retained by Interpublic for the last fiscal
year ending before a Change of Control, or     (2)   A national auditing firm
acceptable to the Participant.

  (d)   If the firm engaged pursuant to subsection (c), above, determines that a
Participant could avoid adverse tax consequences relating to Section 280G of the
Code (determined on a net after-tax basis) by forfeiting payments under one or
more Other Arrangements, and such Other Arrangements permit a forfeiture to
avoid adverse tax consequences relating to Section 280G of the Code, the
Participant shall not forfeit his right to receive any amount due under this
Plan unless and until he has forfeited his right to all payments under such
Other Arrangements; provided, however, that the Participant shall not forfeit
any right to severance under a Change of Control or employment agreement unless
and until he has forfeited his right to severance under this Plan.

 

Article 5. Release and Covenants
 

5.1.   Benefits Contingent on Executing Agreement.       A Participant shall not
be entitled to any benefits under this Plan unless he executes and does not
subsequently revoke or materially breach an agreement that is materially the
same as the model agreement set forth in Exhibit A to the Plan. Except to the
extent that Interpublic and the Participant may agree to modifications, such
agreement shall:

  (a)   Include a release that is materially the same as the release of claims
in paragraph 3 of the model agreement set forth in Exhibit A to the Plan;    
(b)   Include intellectual property, non-disparagement, return of property, and
confidentiality covenants that are materially the same as the covenants set
forth in paragraphs 8, 10, and 11 of the model agreement set forth in Exhibit A
to the Plan, which shall be binding on the Participant for all time;     (c)  
Provide that, during the period that begins on the Participant’s Termination
Date and ends on the later of (x) the date the last payment to the Participant
under this

            Interpublic Executive Severance Plan   -16-   June 1, 2007

 



--------------------------------------------------------------------------------



 



      Plan is due or (y) the first anniversary of the Participant’s Termination
Date, the Participant shall not:

  (1)   Directly or indirectly, either on the Participant’s own behalf or on
behalf of any other person, firm, or corporation, solicit any account that is a
client of the Participant’s Employer at any time during the one-year period
ending on the Participant’s Termination Date;     (2)   Perform any services
relating to advertising, marketing, research, public relations, or related
services for any person (including any company or other entity) that is a client
of the Participant’s Employer at any time during the one-year period ending on
the Participant’s Termination Date; or     (3)   Directly or indirectly employ
or attempt to employ, or assist anyone else to employ, any person who was in the
employ of the Participant’s Employer at any time during the six-month period
ending on the Participant’s Termination Date; and

  (d)   Provide that if the Participant commences any form of employment or
partnership (including as an advisor, consultant or otherwise) with any business
that is in competition with the business of the Participant’s Employer, he shall
(A) immediately forfeit his right to all then-remaining payments to which he
would otherwise be entitled under the Plan and (B) cease to be eligible for any
benefit under Section 4.2(a).

5.2.   Time Limit for Executing Agreement.

  (a)   Interpublic or a Subsidiary shall deliver, or cause to be delivered, an
executable copy of the agreement required by Section 5.1 on or before the fifth
business day after the Participant’s Termination Date.     (b)   If the
agreement provided pursuant to subsection (a), above, is acceptable to the
Participant (after consultation with an attorney), he shall submit to
Interpublic an executed copy of the agreement by the following deadline:

  (1)   Unless the Participant is Dismissed in connection with an exit incentive
or other employment termination program that affects more than one employee, the
deadline shall be 21 days after the agreement is delivered to the Participant.  
  (2)   If the Participant is Dismissed in connection with an exit incentive or
other employment termination program that affects more than one employee, the
deadline shall be 45 days after the agreement is delivered to the Participant.

            Interpublic Executive Severance Plan   -17-   June 1, 2007

 



--------------------------------------------------------------------------------



 



 

Article 6. Nature of Participant’s Interest in and Rights Under the Plan
 

6.1.   No Right to Assets.       Participation in the Plan does not create any
right or lien in favor of any Participant in or against any asset of Interpublic
or any Subsidiary. Nothing contained in the Plan, and no action taken under its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between (a) Interpublic or any Subsidiary and (b) a
Participant or any other person. The provision for benefits pursuant to this
Plan shall at all times remain unfunded as to each Participant, and the rights
of each Participant and any beneficiary under the Plan shall be limited to those
of a general and unsecured creditor of Interpublic and its Subsidiaries.   6.2.
  No Right to Transfer Interest.       Except to the extent necessary to fulfill
a domestic relations order (as defined in section 414(p)(1)(B) of the Code),
rights to benefits payable under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance, charge, execution, attachment, levy, or similar process.   6.3.  
No Employment Rights.       No provisions of the Plan and no action taken by
(a) Interpublic, any Subsidiary, the Board of Directors (including any committee
thereof), the Administrative Committee, or (b) any agent or designee of
Interpublic, a Subsidiary, the Board of Directors, or the Administrative
Committee shall give any person any right to be retained in the employ of
Interpublic or any Subsidiary. Interpublic and its Subsidiaries specifically
reserve the right and power to dismiss or discharge any Participant at any time
and for any reason, to the full extent permitted by applicable law.   6.4.  
Withholding and Tax Liabilities.       All payments and other compensation under
the Plan shall be subject to withholding of income and employment taxes and
other amounts (including any offset to which Interpublic or a Subsidiary has a
right) that Interpublic or its designee reasonably determines to be required to
be withheld, whether with respect to payments or other compensation pursuant to
the Plan or other payments or compensation from Interpublic or a Subsidiary. In
addition, except as provided by Section 4.2(b), each Participant shall be solely
responsible for paying all required taxes (including any excise taxes) on all
payments and other compensation (including imputed compensation) and benefits
provided under the Plan, regardless of whether taxes are withheld or the amount
withheld. Except as provided by Section 4.2(b), no provision of the Plan shall
be construed (a) to limit the Participant’s responsibility under this
Section 6.4 or (b) to transfer to or impose on Interpublic or any Subsidiary any
liability relating to taxes (including excise taxes) on compensation (including
imputed compensation) or other income under this Plan.

            Interpublic Executive Severance Plan   -18-   June 1, 2007

 



--------------------------------------------------------------------------------



 



 

Article 7. Administration, Interpretation, and Modification of Plan
 

7.1.   Plan Administrator.       The Plan shall be administered by the
Administrative Committee.   7.2.   Powers of the Administrator and Review of
Determinations.

  (a)   Prior to a Change of Control, the Administrative Committee shall have
complete and exclusive discretionary authority and responsibility to:

  (1)   Administer, construe, and interpret the Plan;     (2)   Establish such
rules and regulations as it deems necessary or desirable for the proper and
effective administration of the Plan;     (3)   Resolve any ambiguity,
inconsistency, or omission by general rule or particular decision;     (4)  
Make factual determinations;     (5)   Settle and determine any contributions
and disputes as to rights or benefits under the Plan; and     (6)   Take such
actions in connection with and for the purposes of the Plan as it believes
advisable to carry out the purposes of the Plan and to maintain its operation.

  (b)   The Administrative Committee is authorized to delegate any of its duties
and responsibilities under the Plan as the Administrative Committee deems
appropriate. In addition, the Administrative Committee is authorized to employ
one or more persons to render advice with regard to any of its administrative
responsibilities.     (c)   Review by a court of any determination by the
Administrative Committee shall be subject to the following standard of review:

  (1)   Prior to a Change of Control, the standard of review shall be the
“arbitrary and capricious” standard.     (2)   Following a Change of Control,
the standard of review shall be de novo.

7.3.   American Jobs Creation Act of 2004 (“AJCA”)

  (a)   The Plan shall be operated, administered, and interpreted in accordance
with (1) before January 1, 2008, a reasonable, good-faith interpretation of
section 409A of the Code and section 885 of the American Jobs Creation Act of
2004, as amended (the “AJCA”) and (2) after December 31, 2007, section 409A of
the Code and the AJCA.

            Interpublic Executive Severance Plan   -19-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (b)   If Interpublic or the Administrative Committee determines that any
provision of the Plan is or might be inconsistent with the restrictions imposed
by section 409A of the Code or the AJCA, Interpublic or the Administrative
Committee may amend the Plan to the extent that Interpublic or the
Administrative Committee determines, based on the advice of outside counsel, is
necessary to bring it into compliance with section 409A of the Code and the
AJCA.     (c)   No provision in the Plan shall be interpreted or construed to
transfer any liability for a failure to comply with section 409A of the Code
from a Participant or other individual to Interpublic, any Subsidiary, or any
other entity or individual affiliated with Interpublic and its Subsidiaries.

7.4.   Amendment, Suspension, and Termination.

  (a)   Subject to the restrictions set forth in this Section 7.4, the Board of
Directors or any person duly authorized by resolution of the Board of Directors
may, pursuant to a written instrument, amend, suspend, or terminate the Plan at
any time. In addition, the Administrative Committee may amend the Plan to the
extent that it deems necessary or desirable:

  (1)   To improve the administration of the Plan, so long as such amendment
does not materially affect the substance of the Plan or the level of benefits
the Plan provides, or     (2)   To comply with any applicable federal, state, or
local law (including tax laws that could result in adverse tax consequences to
any Participant or Interpublic or any Subsidiary).

  (b)   No amendment, suspension, or termination of the Plan that might reduce
the level of benefits available under the Plan shall be given effect with
respect to any Participant who:

  (1)   Was a Participant on the day before the later of (A) the effective date
of such amendment, suspension, or termination, or (B) the date such amendment,
suspension, or termination is adopted (such later date being the “Amendment
Date”), and     (2)   On or before the second anniversary of the Amendment Date
is either (A) Dismissed or (B) notified that he will be Dismissed,

      unless such Participant expressly consents in writing to such amendment,
suspension, or termination.

            Interpublic Executive Severance Plan   -20-   June 1, 2007

 



--------------------------------------------------------------------------------



 



 

Article 8. Claims and Appeals
 

8.1.   Application of Claims and Appeals Procedures.

  (a)   The provisions of this Article 8 shall apply to any claim for a benefit
under the Plan, regardless of the basis asserted for the claim and regardless of
when the act or omission upon which the claim is based occurred.     (b)   No
claim for non-payment or underpayment of benefits allegedly owed under the Plan
may be filed in court until the claimant has exhausted the claims review
procedures established in accordance with this Article 8.

8.2.   Initial Claims.

  (a)   Any claim for benefits shall be in writing (which may be electronic if
permitted by the Administrative Committee) and shall be delivered to a claims
administrator designated in writing by the Administrative Committee.     (b)  
Each claim for benefits shall be decided by the claims administrator or the
Administrative Committee (as determined by the Administrative Committee) within
a reasonable period of time, but not later than 90 days after such claim is
received by the claims administrator (without regard to whether the claim
submission includes sufficient information to make a determination), unless the
claims administrator or the Administrative Committee determines that special
circumstances require an extension of time for processing the claim. If the
claims administrator or the Administrative Committee determines that an
extension of time for processing is required, the claims administrator or the
Administrative Committee shall notify the claimant in writing before the end of
the initial 90-day period of the circumstances requiring an extension of time
and the date by which a decision is expected.     (c)   If any claim is denied
in whole or in part, the claims administrator or the Administrative Committee
shall provide to the claimant a written decision, issued by the end of the
period prescribed by subsection (b), above, that includes the following
information:

  (1)   The specific reason or reasons for denial of the claim;     (2)  
References to the specific Plan provisions upon which such denial is based;    
(3)   A description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;     (4)   An explanation of the appeal procedures Plan’s and the
applicable time limits; and     (5)   A statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA, if his claim is denied upon
review.

            Interpublic Executive Severance Plan   -21-   June 1, 2007

 



--------------------------------------------------------------------------------



 



8.3.   Appeals.

  (a)   If a claim for benefits is denied in whole or in part, the claimant may
appeal the denial to the Administrative Committee. Such appeal shall be in
writing (which may be electronic, if permitted by the Administrative Committee),
may include any written comments, documents, records, or other information
relating to the claim for benefits, and shall be delivered to the Administrative
Committee within 60 days after the claimant receives written notice that his
claim has been denied.     (b)   The Administrative Committee shall decide each
appeal within a reasonable period of time, but not later than 60 days after such
claim is received by the Administrative Committee, unless the Administrative
Committee determines that special circumstances require an extension of time for
processing the appeal.

  (1)   If the Administrative Committee determines that an extension of time for
processing is required, the Administrative Committee shall notify the claimant
in writing before the end of the initial 60-day period of the circumstances
requiring an extension of time and the date by which the claims administrator
expects to render a decision.     (2)   If an extension of time pursuant to
paragraph (1), above, is due to a claimant’s failure to submit information
necessary to decide the appeal, the period for deciding the appeal shall be
tolled from the date on which the notification of extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.

  (c)   In connection with any appeal, a claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to his claim for benefits. A document,
record, or other information shall be considered relevant to a claim for
benefits if such document, record, or other information:

  (1)   Was relied upon in making the benefit determination;     (2)   Was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or     (3)  
Demonstrates compliance with processes and safeguards designed to ensure and to
verify that the benefit determination was made in accordance with the terms of
the Plan and that such terms of the Plan have been applied consistently with
respect to similarly situated claimants.

  (d)   The Administrative Committee’s review on appeal shall take into account
all comments, documents, records and other information submitted by the
claimant, without regard to whether such information was considered in the
initial benefit determination.

            Interpublic Executive Severance Plan   -22-   June 1, 2007

 



--------------------------------------------------------------------------------



 



  (e)   If any appeal is denied in whole or in part, the Administrative
Committee shall provide to the claimant a written decision, issued by the end of
the period prescribed by subsection (b), above, that includes the following
information:

  (1)   The specific reason or reasons for the decision;     (2)   References to
the specific Plan provisions upon which the decision is based;     (3)   An
explanation of the claimant’s right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to his claim for benefits (as determined pursuant to
subsection (c), above); and     (4)   A statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA.

8.4.   Other Rules and Rights Regarding Claims and Appeals.

  (a)   A claimant may authorize a representative to pursue any claim or appeal
on his behalf. The Administrative Committee may establish reasonable procedures
for verifying that any representative has in fact been authorized to act on his
behalf.     (b)   Notwithstanding the deadlines prescribed by this Article 8,
the Administrative Committee and any claimant may agree to a longer period for
deciding a claim or appeal or for filing an appeal, provided that the
Administrative Committee shall not extend any deadline for filing an appeal
unless imposition of the deadline prescribed by Section 8.3(a) would be
unreasonable under the applicable circumstances.

8.5.   Interpretation.       The provisions of this Article 8 are intended to
comply with section 503 of ERISA and shall be administered and interpreted in a
manner consistent with such intent.

 

Article 9. Miscellaneous Provisions
 

9.1.   Payments to be Made in Cash.       Except to the extent expressly
provided otherwise, all payments required by this Agreement shall be made in
cash.   9.2.   Obligation to Make Payments.       Interpublic may satisfy any
provision of the Plan that obligates Interpublic to make a payment or to provide
a benefit by causing another party, such as a Subsidiary, to make the payment or
to provide the benefit.

            Interpublic Executive Severance Plan   -23-   June 1, 2007

 



--------------------------------------------------------------------------------



 



9.3.   Authority to Determine Payment Date.       To the extent that any payment
under the Plan may be made within a specified number of days on or after any
date or the occurrence of any event, the date of payment shall be determined by
Interpublic in its sole discretion, and not by any Participant, beneficiary, or
other individual.   9.4.   Successors to the Company.       Interpublic shall
require any successor (whether direct or indirect, by merger, consolidation,
sale of stock or assets, or otherwise) to the business or assets of Interpublic,
expressly, absolutely, and unconditionally to assume the Plan and to administer
the Plan in accordance with its terms.   9.5.   Mitigation Not Required.      
The Participant shall not be required to mitigate amounts payable under the Plan
by seeking other employment or otherwise. Except to the extent otherwise
expressly provided by the terms of the Plan, the acceptance of any such other
employment shall not diminish or impair the amounts payable to any Participant
under the Plan.   9.6.   Incapacity.       If the Administrative Committee
determines that any person entitled to benefits under the Plan is unable to care
for his affairs because of illness or accident, any payment due (unless a duly
qualified guardian or other legal representative has been appointed) may be made
for the benefit of such person to his spouse, parent, brother, sister, or other
party deemed by the Administrative Committee to have incurred expenses for such
person.   9.7.   Power to Delegate Authority.       The Board of Directors may,
in its sole discretion, delegate to any person or persons all or part of its
authority and responsibility under the Plan, including the authority to amend
the Plan.   9.8.   Overpayments.       To the extent permitted under section
409A of the Code, if any overpayment of benefits is inadvertently made under the
Plan, the amount of such overpayment may be set off against further amounts
payable to or on account of the Participant or other person who received the
overpayment until the overpayment has been recovered. The foregoing remedy is
not intended to be exclusive.   9.9.   Headings.       The headings used in this
document are for convenience of reference only and shall not be given any weight
in interpreting any provision of the Plan.

            Interpublic Executive Severance Plan   -24-   June 1, 2007

 



--------------------------------------------------------------------------------



 



9.10.   Severability.       If any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity of that provision shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had never been included in the
Plan.   9.11.   Governing Law.       The Plan shall be construed, administered,
and regulated in accordance with the provisions of federal law, and, to the
extent not preempted thereby, in accordance with the laws of the State of New
York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.   9.12.   Complete Statement of Plan.       This
Plan contains a complete statement of its terms, and no other evidence, whether
written or oral, shall be taken into account in interpreting the provisions of
the Plan. In the event of any conflict between a provision in this Plan document
and any booklet, brochure, presentation, or other communication (whether written
or oral), the provision of this Plan document shall control.

              The Interpublic Group of Companies, Inc.
 
       
 
  By   /s/ Timothy A. Sompolski
 
       
 
       
 
  Its   Executive Vice President,
Chief Human Resources Officer

            Interpublic Executive Severance Plan   -25-   June 1, 2007

 



--------------------------------------------------------------------------------



 



 

EXHIBIT A: MODEL RELEASE AND COVENANT AGREEMENT
 
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
     CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE between
                     [insert name of Company] (“Employer”) and
                     [insert Employee’s Name] (“Employee”). In consideration of
the mutual covenants herein contained, the parties agree as follows:
     1. Termination of Employment. Employee has been terminated from any and all
positions that he/she holds at Employer or any subsidiary thereof effective
                    [insert last day of employment] (“Effective Date”).
     2. Severance Payments and Benefits. Subject to Employee’s execution and
non-revocation of, and compliance with this Agreement, Employer shall: pay, or
cause to be paid, to Employee the payments and benefits to which he is entitled
under the Interpublic Executive Severance Plan (which is incorporated herein by
reference) plus                      [describe any additional severance pay or
benefits to which Executive is entitled under another IPG plan, program, or
arrangement]. The payments referenced herein are in full satisfaction of any and
all claims Employee may have against Employer, and exceed in value any payments
to which Employee may otherwise be entitled.
     3. Release of Claims. By signing this Agreement and Release, Employee, on
behalf of him/herself and his/her current, former, and future heirs, executors,
administrators, attorneys, agents and assigns, releases and waives all legal
claims in law or in equity of any kind whatsoever that Employee has or may have
against Employer, its parents, subsidiaries and affiliates, and their respective
officers, directors, employees, shareholders, members, agents, attorneys,
trustees, fiduciaries, representatives, benefit plans and plan administrators,
successors and/or assigns, and all persons or entities acting by, through,
under, or in concert with any or all of them (collectively, the “Releasees”).
This release and waiver covers all rights, claims, actions and suits of all
kinds and descriptions that Employee now has or has ever had, whether known or
unknown or based on facts now known or unknown, fixed or contingent, against the
Releasees, occurring from the beginning of time up to and including the date
that Employee executes this Agreement and Release, including, without
limitation:
     a. any claims for wrongful termination, defamation, invasion of privacy,
intentional infliction of emotional distress, or any other common law claims;
     b. any claims for the breach of any written, implied or oral contract
between Employee and Employer, including but not limited to any contract of
employment;
     c. any claims of discrimination, harassment or retaliation based on such
things as age, national origin, ancestry, race, religion, sex, sexual
orientation, or physical or mental disability or medical condition;
     d. any claims for payments of any nature, including but not limited to
wages, overtime pay, vacation pay, severance pay, commissions, bonuses and
benefits or the monetary equivalent of benefits, but not including any claims
for (i) unemployment or

            Interpublic Executive Severance Plan   -26-   June 1, 2007

 



--------------------------------------------------------------------------------



 



workers’ compensation benefits, (ii) the consideration being provided to
Employee pursuant to Paragraph 2 of this Agreement, or (iii) payments and
benefits to which Employee is entitled under any employee benefit plan, program,
or other arrangement maintained by The Interpublic Group of Companies, Inc.
(“Interpublic”) or the Employer; and
     e. all claims that Employee has or that may arise under the common law and
all federal, state and local statutes, ordinances, rules, regulations and
orders, including but not limited to any claim or cause of action based on the
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974,
Executive Order 11246, and any state laws governing employee rights, [if
Employer is located in California: including Section 1542 of the Civil Code of
California] as each of them has been or may be amended.
[if Employer is located in California: Section 1542 of the Civil Code of
California provides:
A general release does not extend to claims, which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his settlement with the debtor.
Employee acknowledges that the above release covers all claims described in this
Paragraph 3, whether such claims are known or unknown and suspected or
unsuspected. Employee further acknowledges that he/she understands the
significance and consequences of this release and of this specific waiver of
Section 1542 of the Civil Code of California.]
This Agreement and Release shall be binding upon and inure to the benefit of
Employee and the Releasees and any other individual or entity who may claim any
interest in the matter through Employee. Employee also acknowledges that he/she
has not assigned any of his/her rights to make the aforementioned claims or
demands. Employee also acknowledges and represents that he/she has not filed nor
will he/she file any lawsuits based on claims or demands that he/she has
released herein.
     4. Attorney Review. Employee is hereby advised that he/she should consult
with an attorney prior to executing this Agreement.
     5. [This paragraph will not be included if Employee is under age 40 when
his employment terminates.] Review Period. Employee is also advised that he/she
has twenty-one (21) [if Employee’s termination is part of a termination
affecting more than one person: “forty-five (45)”] days from the date this
Agreement is delivered to him/her within which to consider whether he/she will
sign it.
     6. [This paragraph will not be included if Employee is under age 40 when
his employment terminates.] Revocation Period. If Employee signs this Agreement,
he/she acknowledges that he/she understands that he/she may revoke this
Agreement within seven (7) [if Employer is in Minnesota: “fifteen (15)”] days
after he/she has signed it by notifying Employer

            Interpublic Executive Severance Plan   -27-   June 1, 2007

 



--------------------------------------------------------------------------------



 



in writing that he/she has revoked this Agreement. Such notice shall be
addressed to                      [insert name and address of person to whom
revocation should be sent]. This Agreement shall not be effective or enforceable
in accordance with its terms until the 7-day [15-day in Minnesota] revocation
period has expired.
     7. Employment with Another IPG Agency. In the event Employee accepts
employment with any company owned or controlled by Interpublic during the period
in which payments are being made pursuant to this Agreement, all such payments
shall cease upon commencement of such employment. If, however, Employee’s new
base salary is lower than the base salary upon which the severance payments are
based, Employee will continue to receive as severance the difference in base
salary for the period of overlap.
     8. Intellectual Property Rights. Employee acknowledges and agrees that all
concepts, writings and proposals submitted to and accepted by Employer
(“Intellectual Property”) which relate to the business of Employer and which
have been conceived or made by him/her during the period of his employment,
either alone or with others are the sole and exclusive property of Employer or
its clients. As of the date hereof, Employee hereby assigns in favor of Employer
all the Intellectual Property covered by this Paragraph 8. On or subsequent to
the date hereof, Employee shall execute any and all other papers and lawful
documents required or necessary to vest sole rights, title and interest in the
Employer or its nominee of the Intellectual Property described herein.
     9. Non-Admission. This Agreement and Release shall not in any way be
construed as an admission by the Company of any liability for any reason,
including, without limitation, based on any claim that the Company has committed
any wrongful or discriminatory act.
     10. Non-Disparagement. Employee agrees that he/she will not say, write or
cause to be said or written, any statement that may be considered defamatory,
derogatory or disparaging of any of the Releasees.
     11. Confidentiality/Company Property. Employee acknowledges that he/she has
had access to confidential, proprietary business information of Employer as a
result of employment, and Employee hereby agrees not to use such information
personally or for the benefit of others. Employee also agrees not to disclose to
anyone any confidential information at any time in the future so long as it
remains confidential. Employee further agrees to keep the terms and the
existence of this Agreement and Release confidential and not to discuss it with
anyone other than his/her attorney, tax advisor, spouse, or as may be required
by law. Employee represents that he/she has returned all Employer property in
his/her possession. Employee also acknowledges and reaffirms his/her continuing
obligations to Employer pursuant to any confidentiality, non-compete and/or
non-solicitation agreements signed by Employee.
     12. Non-Solicitation. For a period that begins on the Effective Date and
ends on the later of (x) the date the last payment referenced in Paragraph 2 is
due or (y) the first anniversary of the Effective Date, regardless of the reason
therefor, Employee shall not (a) directly or indirectly, either on Employee’s
own behalf or on behalf of any other person, firm or corporation, solicit any
account that is a client of Employer at the time of Employee’s termination or
that was a client of Employer at any time within one year prior to the date of
Employee’s termination of employment; (b) perform any services relating to
advertising, marketing, research, public relations or related services for any
such account; or (c) directly or indirectly, employ or attempt to employ or
assist anyone else to employ any person who is at such time or who was within
the six-month period immediately prior to such time in the employ of Employer.
Employee

            Interpublic Executive Severance Plan   -28-   June 1, 2007

 



--------------------------------------------------------------------------------



 



acknowledges that the above restrictions are reasonable and necessary to protect
Employer’s legitimate business interest.
     13. Non-Competition. If Employee commences any form of employment or
partnership (including as an advisor, consultant or otherwise) with any business
that is in competition with the business of Employer, he shall immediately
forfeit his right to all future severance payments and benefits otherwise
required by Paragraph 2.
     14. Entire Agreement; No Other Promises. Except as to any confidentiality,
non-compete and/or non-solicitation agreements signed by Employee upon or during
his/her employment with Employer, Employee hereby acknowledges and represents
that this Agreement and Release contains the entire agreement between Employee
and Employer, and it supersedes any and all previous agreements concerning the
subject matter hereof. Employee further acknowledges and represents that neither
Employer nor any of its agents, representatives or employees have made any
promise, representation or warranty whatsoever, express, implied or statutory,
not contained herein, concerning the subject matter hereof, to induce Employee
to execute this Agreement and Release, and Employee acknowledges that he/she has
not executed this Agreement and Release in reliance on any such promise,
representation or warranty.
     15. Equitable Relief and Other Remedies. Employee acknowledges that a
remedy at law for any breach or attempted breach of this Agreement will be
inadequate, and agrees that, in addition to money damages, Employer shall be
entitled to specific performance and injunctive and other equitable relief in
the case of any such breach or attempted breach; provided that the remedy set
forth in Paragraph 13 for Employee’s employment or partnership with any business
that is in competition with the business of Employer shall be exclusive. It is
also agreed that, in addition to any other remedies, in the event of a breach of
this Agreement by Employee, Employer may withhold, discontinue, and retain all
or any portion of the severance payments and benefits otherwise required by
Paragraph 2.
     16. Severability. If any term or condition of this Agreement and Release
shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, this Agreement and Release shall be construed without
such term or condition. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope or area.
     17. Choice of Law and Forum. This Agreement and Release shall be construed
and enforced in accordance with, and governed by, the laws of the State of New
York, without regard to its choice of law provisions. Any dispute under this
Agreement and Release shall be adjudicated by a court of competent jurisdiction
in the city of                      [insert name of city in which Employer is
located].
     18. Amendment. This Agreement and Release may not be amended or modified in
any way, except pursuant to a written instrument signed by both parties.
HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT

            Interpublic Executive Severance Plan   -29-   June 1, 2007

 



--------------------------------------------------------------------------------



 



AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AND RELEASE AS OF
THE DAY AND YEAR FIRST WRITTEN BELOW.

     
 
   
 
  [Insert name of Individual]

             
 
  Dated:        
 
           

     
 
   
 
   
 
  [Insert name of Company]

             
 
  By:        
 
           
 
      [Name and Title]    

             
 
  Dated:        
 
           

            Interpublic Executive Severance Plan   -30-   June 1, 2007

 